      Case 1:19-cv-00258-MW-GRJ Document 15 Filed 08/10/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

JEFFREY EARL STARK,

       Plaintiff,
v.                                          Case No. 1:19cv258-MW/GRJ

EIGHTH JUDICIAL CIRCUIT
IN AND FOR LEVY COUNTY,
FLORIDA, et al.,

     Defendants.
___________________________/

                       ORDER ACCEPTING AND ADOPTING
                        REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 14. Upon consideration, no objections having

been filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Plaintiff’s First Amended

Complaint, ECF No. 6, is DISMISSED without leave to amend.” The Clerk shall

also close the file.

      SO ORDERED on August 10, 2020.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge
